Citation Nr: 1824122	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-23 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left ankle disability.



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to October 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for the left ankle disability from 0 to 10 percent, effective August 17, 2010.  [A September 2012 rating decision granted service connection (and a separate 0 percent rating) for a left ankle surgical scar.  The Veteran did not appeal that decision.]  June 2015 correspondence from the Veteran's then attorney-representative withdrew his request for a hearing.  In September 2015 and May 2017 this matter was remanded for additional development.  

[In January 2018 the Veteran's attorney withdrew from representation of the Veteran.  He was so advised, and advised that he could appoint another representative.  He has not done so, and is considered to be pursuing this appeal pro se.]


FINDING OF FACT

Prior to June 28, 2016 the Veteran's service connected left ankle disability was not shown to be manifested by more than mild or moderate limitation of motion; from that date it is reasonably shown to be manifested by marked (but not greater), limitation of motion;  ankylosis of the ankle is not shown.


CONCLUSION OF LAW

A staged increased (to 20 percent but not higher) rating is warranted for the Veteran's left ankle disability from June 28, 2016, but not earlier.  38 U.S.C.
§§ 1155, 5107 (2012);  38 C.F.R. §§ 4.71a, Diagnostic Code (Code) 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran has received the generic notice required in claims for increase.  Prejudice from a notice deficiency is not alleged.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  

VA has obtained all relevant service, and postservice (private and VA) treatment records.  The Veteran was afforded VA examinations in September 2010 and June 2016.  The Board's most recent remand was for an examination in compliance with recent caselaw.  He was scheduled for such examination in January 2018, but failed to report.  As he failed to report for the examination (after previously appearing for two VA examinations scheduled in connection with this claim) and because the maximum schedular rating for the limitation of ankle motion is being assigned, the Board finds another remand for a fully adequate examination unnecessary, and will base the decision on the evidence now of record.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

The Veteran's residuals of a left ankle fracture are rated under Code 5271 (for limitation of ankle motion) which provides for a 10 percent rating for moderate limitation of motion and a 20 [maximum] percent rating for marked limitation.  Normal ranges of ankle motion are dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71a, and Plate II.   


In determining the degree of limitation of motion, the provisions of 38 U.S.C. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Staged ratings for distinct periods when different levels of severity of the disability are shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

A September 2010 X-Ray showed stable chronic changes at the medial malleolus without acute fracture or significant degenerative changes.  On September 2010 VA examination the diagnosis was degenerative joint disease of the left ankle.  Physical examination found a range of motion (ROM) of 0 to 20 degrees for dorsiflexion, and 0 to 40 degrees for planter flexion.  A completely healed curved scar was noted on the posteromedial aspect of the ankle.  

On June 2016 VA examination the diagnoses were traumatic arthritis of the left ankle, and a left ankle fracture in 2004.  The Veteran reported flare-ups occurring daily with intermittent pain with prolonged standing or walking lasting several hours a day.  Physical examination revealed dorsiflexion of 0 to 10 degrees and planter flexion of 0 to 25 degrees.  Muscle strength testing was 5/5 for plantar flexion and dorsiflexion.  There was no ankylosis.  Functional loss was noted to not be such that no effective function remains other than that which would be equally served by amputation.  

Code 5271 does not identify what distinguishes "moderate" limitation from "marked" limitation.  Accordingly, the distinction is made by comparison between what is normal ROM for the ankle and the degree of limitation found on examination.  On June 28, 2016 examination ROM was found to be approximately half of what is considered normal ROM for the ankle.  Factoring in the Veteran's reports of regularly occurring flares (which the Board finds no reason to reject as not credible), it may reasonably be found that a "marked" limitation is shown and that a 20 percent rating is warranted from that examination date.  The analysis turns to whether the left ankle disability may be rated higher than 20 percent (for ankle ankylosis).  As, the left ankle was never during the pendency of this appeal found to be ankylosed , a rating under Code 5270 (for ankylosis) is not warranted.  

What remains for consideration is whether a rating in excess of 10 percent for the left ankle disability is warranted prior to June 28, 2016.  On September 2010 VA examination the Veteran's ROM was dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees (i.e., limitation NOT even rising to a "moderate" level).  There is no other medical evidence during the earlier evaluation period prior to June 28, 2016 that contains information on which the rating of the left ankle disability could be rated.  Accordingly, the evidence of record does not show that a rating in excess of 10 percent for the ankle disability was warranted prior to June 28, 2016.  

ORDER

A staged increased (to 20 percent) rating is granted for the Veteran's left ankle disability from June 28, 2016, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for the left ankle disability prior to June 28, 2016 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


